Title: Thomas Jefferson to Edward Coles, 16 February 1810
From: Jefferson, Thomas
To: Coles, Edward


          
             
                     Monticello 
                     Feb. 16. 10.
          
           Th: Jefferson presents his friendly respects to mr Coles and wishing the inclosed to get to the hands of mr Treat while in Washington, & not knowing where there to direct to him, 
			 
		  he takes the liberty of putting it under cover to mr Coles, in the expectation that mr Treat being of the army, & lately from the Arkansa, may be known at the President’s, or certainly at the War office. he asks the favor of mr Coles to have it delivered, or transmitted, if it be known where it may find him.
        